Citation Nr: 0121265	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 23, 1999 
for the grant of a 100 percent disability rating for 
rheumatic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1947 
to May 1950.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO) which determined that the veteran was 
entitled to an effective date of April 23, 1999, but not 
earlier, for the grant of a 100 percent rating for rheumatic 
heart disease. 

Other issue

The Board notes that the veteran and his representative have 
alleged on several occasions that a March 1955 Board 
decision, which determined that the evidence on file at the 
time did not warrant assignment of an evaluation in excess of 
30 percent for rheumatic heart disease, contained error.  The 
Board construed the allegations of the veteran and his 
representative to constitute a motion for reconsideration of 
the March 1955 Board decision.  See 38 C.F.R. § 20.1100 et 
seq. (2000).  The Board notes in passing that neither the 
veteran nor his representative has filed a motion alleging 
clear and unmistakable error (CUE) in the March 1955 Board 
decision.  See 38 C.F.R. § 20.1400 et seq. (2000).    

In April 2001, a Deputy Vice Chairman of the Board denied the 
veteran's motion for reconsideration of the March 1955 Board 
decision.  The veteran was notified of his appellate rights.  
In May 2001, the veteran's representative referred to 
reconsideration of the March 1955 Board decision and stated 
that such motion for reconsideration was inextricably 
intertwined with the earlier effective date issue listed on 
the title page of this decision.  The Board construed the May 
2001 statement as a second motion for reconsideration of the 
March 1955 Board decision, and in July 2001 the same Deputy 
Vice Chairman of the Board denied the May 2001 motion.  The 
Board informed the veteran, through his representative, of 
his right to appeal that determination to the United States 
Court of Appeals for Veteran's Claims.  

To the Board's knowledge, no appeal was filed as to the 
denial(s) of the motion(s) for reconsideration of the March 
1955 Board decision.  No further communication from either 
the veteran or his representative has been received.  

The matter of the veteran's motion(s) for reconsideration of 
the Board's March 8, 1955 decision has been previously 
addressed by the Board as described above.  The only issue 
which can now be decided by the Board is the issue of 
entitlement to an earlier effective date for the grant of a 
100 percent disability rating for the veteran's service-
connected rheumatic heart disease.  Since that is the only 
issue which is currently on appeal, the question raised by 
the veteran's representative as to whether there are two 
issues which are inextricably intertwined has been rendered 
moot.      


FINDINGS OF FACT

1.  An unappealed July 1956 rating decision denied 
entitlement to a rating in excess of 30 percent for rheumatic 
heart disease.

2.  Thereafter, a claim for an increased rating for rheumatic 
heart disease was not received at the RO until April 23, 
1999.

3.  A June 1999 rating decision granted a 100 percent 
schedular evaluation for rheumatic heart disease, effective 
April 23, 1999.

4.  It is factually ascertainable that an increase in 
severity of the veteran's rheumatic heart disease occurred on 
April 22, 1999, but no earlier.



CONCLUSION OF LAW

The criteria for an effective date of April 22, 1999 for the 
grant of a 100 percent rating for rheumatic heart disease 
have been met.  38 U.S.C.A. § 5110 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
prior to April 23, 1999, for the grant of a 100 percent 
evaluation for rheumatic heart disease.  Specifically, he 
argues that the 100 percent evaluation currently assigned his 
disability should be made effective to July 1990, the date he 
underwent surgery for his rheumatic heart disease at a 
private hospital.
 
In the interest of clarity, the Board will first describe the 
evidentiary and procedural background of this case.  The 
Board will then review the law and regulations pertinent to 
this case.  Finally, the Board will proceed to analyze the 
issue on appeal and render a decision.

Evidentiary and procedural background

Service connection for rheumatic heart disease was granted in 
September 1950, evaluated as 60 percent disabling, effective 
June 1, 1950.  The assigned disability rating was reduced to 
30 percent disabling, effective October 11, 1954, by an 
August 1954 rating decision.  That rating decision was based 
on the report of a July 1954 VA examination which, 
incidentally, noted that the veteran was not under the 
regular care of a physician for his service-connected 
disability.

The veteran duly appealed the August 1954 rating decision to 
the Board.  In a March 1955 decision, the Board concluded, 
based on the report of the July 1954 VA examination, as well 
as statements from two physicians dated in August 1954 and 
November 1954, that the evidence at that time did not show 
that the veteran's rheumatic heart disease was disabling to a 
degree in excess of 30 percent.

Thereafter, the veteran was afforded a VA examination of his 
service-connected disability in June 1956.  Based on the 
results of that examination, a July 1956 rating decision 
denied entitlement to an increased rating for rheumatic heart 
disease.  The veteran was informed of the July 1956 decision 
and of his appellate rights.  He did not appeal the rating 
decision.

In a February 1961 statement, a VA physician indicated that 
the veteran was not receiving regular VA treatment for his 
rheumatic heart disease.

No further pertinent communication was received from either 
the veteran or any representative following the July 1956 
rating decision until April 23, 1999.  At that time, the 
veteran submitted a statement requesting an increased rating 
for his rheumatic heart disease.  He indicated that he had 
undergone surgery in 1990 for his service-connected 
disability at St. Vincent's Hospital.

On file is the report of a June 1999 VA examination.  At that 
time, the veteran reported that he had undergone surgery in 
association with his rheumatic heart disease in July 1990 at 
St. Vincent's Hospital.

In a June 1999 rating decision, based on the report of the 
June 1999 VA examination, the RO increased the evaluation 
assigned the veteran's service-connected rheumatic heart 
disease to 100 percent disabling, effective April 23, 1999, 
the date of the veteran's claim of entitlement to an 
increased disability rating.

In a June 1999 statement, the veteran alleged that his heart 
condition had slowly deteriorated since service, and that he 
underwent heart surgery in July 1990 and had a pacemaker 
insertion in April 1999 at St. Vincent's Hospital.  Submitted 
with his statement were private medical records dated in 
April 1999.  The private medical records show that the 
veteran underwent an echocardiographic report on April 22, 
1999, which showed that he had normally functioning aortic 
and mitral valve prostheses; preserved left ventricular 
systolic function and mild concentric left ventricular 
hypertrophy; right ventricular enlargement; moderate 
tricuspid and trace pulmonic regurgitation; biatrial 
enlargement; and no pericardial effusion.  The records show 
that he also underwent an exercise treadmill test on April 
22, 1999, at which time he reached a total metabolic 
equivalent (MET) of 4.6.  The veteran had to stop the test 
after 92 seconds secondary to extreme shortness of breath.  
The examiner's impression was good exercise tolerance, with 
no arrhythmia and no remarkable electrocardiograph changes.  
The records show that later in April 1999, the veteran 
received a permanent pacemaker implant based on a diagnosis 
of congestive heart failure and atrial fibrillation.

Relevant law and regulations

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o) (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2000). 

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (2000).  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2000).  
The date of receipt by VA of examination reports, clinical 
records and transcripts of records will be accepted as the 
date of receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals, where such records are submitted by or 
on behalf of the claimant and entitlement is shown.  
38 C.F.R. § 3.157(b)(3) (2000).

Finality of decisions

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (2000). 

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.200 (2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for Veterans Claims has 
held that the Board has the duty to assess the credibility 
and weight to be given the evidence, but must provide reasons 
and bases for rejecting critical evidence, expert or 
otherwise.  See Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991);  Gilbert v. Derwinski,  1 Vet. App. 49, 58 (1990);  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Additional law and regulations will be set forth where 
appropriate in the analysis below.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the VCAA is 
applicable to this case.  

For reasons which will be discussed immediately below, the 
Board concludes that even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

A June 1999 rating decision granted a 100 percent evaluation 
for rheumatic heart disease effective April 23, 1999, the 
date of receipt of the veteran's request for an increased 
rating.  The veteran and his representative were notified of 
that action by RO letter of July 12, 1999.  In a rating 
decision dated October 13, 1999, entitlement to an effective 
date earlier than April 23, 1999 was denied by the RO.  The 
veteran was notified of this decision by letter dated October 
18, 1999, and he was provided with a copy of the rating 
decision, which notified the veteran of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision and 
his right to appeal that determination.  Following receipt of 
his Notice of Disagreement, the veteran was provided a 
Statement of the Case on December 18, 1999, which notified 
him of the issue addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  

The veteran perfected his appeal for entitlement to an 
effective date earlier than April 23, 1999, for the grant of 
a 100 percent rating for rheumatic heart disease by 
submitting a VA Form 9, stating that he wanted a personal 
hearing before a hearing officer at the RO in connection with 
his claim.  The record reflects that the veteran was 
thereafter scheduled for such a hearing on April 20, 2000, 
but that he failed, without explanation, to report.

By RO letter of May 1, 2000, the veteran was notified that 
his case was being transferred to the Board for a decision on 
his appeal, and of his right to submit additional evidence, 
change representatives, or request a hearing, and the time 
limit for doing so.  His accredited representative submitted 
informal hearing briefs in October 2000 and May 2001.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and the Statement of the Case informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

With respect to outstanding evidence, the Board notes that 
the only evidence referenced by the veteran which has not 
been obtained consists of private medical records from St. 
Vincent's Hospital.  According to the veteran, those medical 
records would show that he underwent surgery for his service-
connected condition in July 1990.  The Board notes that in an 
August 1999 statement, the veteran's representative informed 
VA that the veteran himself would forward the referenced 
records.  The veteran did not, however, do so.  

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In any event, the Board notes that remanding the instant 
claim for the purpose of obtaining any records from St. 
Vincent's Hospital for 1990 would be a useless endeavor, 
since those records are not ultimately relevant to the 
disposition of the instant appeal.  The Board has no reason 
to doubt that the veteran underwent heart  surgery in 1990.  
Obtaining specific records pertaining to such surgery would 
not advance the veteran's claim.  This is because any records 
from St. Vincent's Hospital, which is a private facility not 
associated with VA, can only serve as a claim for an 
increased rating based on the date that such records are 
received by VA, see 38 C.F.R. § 3.157(b).  They therefore are 
not pertinent to establishing July 1990 as the date of the 
veteran's claim for an increased rating in this case as is 
contended by the veteran.   
 
Accordingly, since any records from St. Vincent's Hospital 
for 1990 which are obtained after April 23, 1999, simply 
cannot, by law, establish entitlement to an earlier effective 
date for the veteran's 100 percent rating for rheumatic heart 
disease, the Board concludes that such records are not 
relevant to the instant appeal, and that a remand is 
therefore not warranted.
 
The Board notes that the veteran has not identified any other 
evidence not already on file that might aid his claim or 
asked that any additional evidence be obtained.  

In addition, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim, and they have done so.  As noted 
previously, the veteran failed to report for a personal 
hearing scheduled in April 2000. 

Under the circumstances presented in this case, which involve 
an earlier effective date claim, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 
1Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  VA has 
satisfied its duty to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Discussion 

The RO assigned an effective date of April 23, 1999, for the 
grant of a 100 percent evaluation for the service-connected 
rheumatic heart disease.  This was the date the RO received a 
statement in support of claim (VA Form 21-4138) from the 
veteran in which he requested an increased rating.

The veteran contends that he is entitled to an earlier 
effective date for the grant of a 100 percent schedular 
rating for rheumatic heart disease.  Specifically, he argues 
that the grant of a 100 percent rating for that disability 
should be made effective to July 1990, the date he underwent 
surgery for his heart condition at St. Vincent's Hospital.  
Indeed, his April 23, 1999 claim for increased rating 
specifically referenced the 1990 surgery at St. Vincent's 
Hospital.  

As discussed previously, records from St. Vincent's Hospital 
for July 1990 are not on file.  For the purposes of this 
decision, however, the Board will assume that the veteran did 
receive treatment for his service-connected rheumatic heart 
disease, to include surgery, in 1990 at that facility.

To recapitulate the pertinent history of this case, a March 
1955 Board decision determined that an evaluation in excess 
of 30 percent for rheumatic heart disease was not warranted.  
A July 1956 rating decision thereafter denied an increased 
rating for rheumatic heart disease based on a June 1956 VA 
examination report.  The veteran did not appeal that rating 
decision, and that decision is therefore final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.1103 
(2000).  It appears that neither the veteran nor his 
representative contends otherwise.

The record reflects that following the July 1956 rating 
decision, which was not appealed and is therefore final, no 
communication was received from either the veteran or any 
representative pertaining to his service-connected rheumatic 
heart disease until April 23, 1999.  Under the provisions of 
38 C.F.R. § 3.400, the date of filing the claim for an 
increased rating ordinarily would be the effective date of 
such increase. 

The Board is, however, required to evaluate the evidence to 
determine whether an informal claim for an increased rating 
was filed prior to April 1999.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  As discussed above, under 38 
C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

As discussed above, following the final July 1956 rating 
decision the record is devoid of any communication or other 
document which can reasonably be construed as a claim for an 
increased rating for the veteran's service-connected 
rheumatic heart disease until April 23, 1999.  The veteran 
and his representative have not identified any such 
communication.  

The Board notes that there is no VA medical evidence 
pertaining to his service-connected disability on file for 
the period from the date of the July 1956 rating decision 
until June 1999, nor does the veteran allege that such VA 
medical records exist.  See 38 C.F.R. § 3.157(a).  

The Board acknowledges that the veteran contends that he was 
treated at a private hospital in July 1990 for his service-
connected disability.  However, even assuming this to be 
true, and that St. Vincent's Hospital is a "recognized 
private institution" for VA purposes, since records from 
that facility from 1990 are not on file, they can not 
constitute a claim for an increased rating.  See 38 C.F.R. 
§ 3.157(b)(3) [date of receipt by VA of examination reports, 
clinical records and transcripts of records will be accepted 
as the date of receipt of a claim if received from recognized 
private institutions where such records are submitted by or 
on behalf of the claimant and entitlement is shown].  Compare 
Bell v. Derwinski, 2 Vet. App. 611 (1992) [all VA medical 
records are deemed to be constructively of record].  

Under the provisions of 38 C.F.R. § 3.400(o), the effective 
date of an award of increased disability compensation is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year thereof.  Otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  
 
The Board notes that the veteran was evaluated on April 22, 
1999 at a private facility in connection with his service-
connected rheumatic heart disease.  At that time, findings 
were made as to left ventricular hypertrophy, and the veteran 
was able to perform a treadmill test for only 92 seconds 
before stopping due to extreme shortness of breath; he only 
reached 4.6 METs on testing.  See 38 C.F.R. § 4.104.  

In the Board's opinion, the above evidence suggests the 
presence of an increase in disability on April 22, 1999.  
Consequently, the Board concludes that it is factually 
ascertainable that an increase in the severity of the 
veteran's rheumatic heart disease occurred on April 22, 1999.  
See 38 C.F.R. § 3.400(o).

The Board notes that there is no other evidence on file for 
the one-year period prior to April 23, 1999 which suggests 
the presence of an increase in disability.  Although the 
veteran contends that he was treated in July 1990 at St. 
Vincent's Hospital for his rheumatic heart disease, that 
treatment would not be relevant to determining whether there 
was an increase in severity of his service-connected 
disability in the year prior to April 23, 1999.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to an effective 
date of April 22, 1999, but not earlier, for the grant of a 
100 percent rating for rheumatic heart disease.

The Board recognizes that the veteran in this case will not 
receive any additional payment of monetary benefits from the 
establishment of an effective date of April 22, 1999, rather 
than April 23, 1999, for the grant of a 100 percent rating 
for his rheumatic heart disease.  See 38 C.F.R. § 3.31 
(2000).  The Board is aware that this outcome might seem to 
be somewhat harsh to this veteran.  The Board is bound by the 
law in this matter, however, and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits an effective date of April 22, 
1999 is assigned for the grant of a 100 percent evaluation 
for rheumatic heart disease.  To this extent only, the appeal 
is allowed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

